J-S28026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    THOMAS ALLEN WILTON                        :
                                               :
                       Appellant               :   No. 217 MDA 2022

      Appeal from the Judgment of Sentence Entered December 15, 2021
     In the Court of Common Pleas of Dauphin County Criminal Division at
                       No(s): CP-22-CR-0001114-2020


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                      FILED: DECEMBER 30, 2022

       Thomas Allen Wilton appeals from the judgment of sentence 1 imposed

following his convictions for sexual assault, indecent assault by forcible

compulsion, indecent assault without consent, and indecent exposure.2 Wilton

challenges the weight and sufficiency of the evidence and argues the court

abused its discretion in its rulings regarding the admission of evidence and

instructions for the jury. We affirm.

       At Wilton’s jury trial, the victim, M.Y., testified that she and Wilton met

using a dating application. Trial Court Opinion, filed 8/29/22, at 3. After
____________________________________________


1 Wilton’s notice of appeal erroneously states he appeals from his conviction,
judgment of sentence, and order denying his post-sentence motion. We have
amended the caption to reflect that the appeal lies from the judgment of
sentence. See Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2
(Pa.Super. 2001) (en banc).

2 See 18 Pa.C.S.A. §§ 3124.1, 3126(a)(2) and (a)(1), and 3127(a),
respectively.
J-S28026-22



exchanging a series of messages, they agreed to meet at a restaurant. Id.

They were there for approximately two hours and sat at the bar. Id. at 4. The

victim showed Wilton a picture of her bare breasts, and the two touched each

other’s thighs and kissed. Id. They left the restaurant and went into the

victim’s SUV. Wilton suggested they go to a hotel, and the victim declined.

N.T., 8/30/21-9/2/21 (Trial), at 45-46.

      According to the victim, the two were conversing in her car when Wilton

unbuckled his pants, exposed his penis, and asked the victim if she wanted to

touch it. Trial Ct. Op. at 5. The victim responded that “it was not the time or

place.” N.T. at 48. Wilton then “took her right hand and put it on . . . his

penis.” Id. The victim testified she “pulled away and again indicated that it

was not the time or the place.” Id.; see also id. at 77.

      The victim said that Wilton then groped her chest. She stated, “At that

point he reached across me and was using his hands and was groping my

chest very hard, very rough. It hurt. I asked him to stop. I said it was not the

time or the place, but he continued.” Id. at 48. The victim stated that Wilton

then pulled her head onto his penis:

      And then he did stop and that’s when he reached across and pulled
      me down on him. And when he pulled me down my mouth made
      contact with his penis. And I pulled away and I said that it was
      not the time or the place and that I wanted him to leave. And
      eventually I pulled myself up against the driver’s side door and I
      told him he needed to go, that I didn’t feel safe or comfortable.

Id. at 48-49.




                                       -2-
J-S28026-22



      The victim said that when Wilton pulled her head into his groin area, the

tip of his erect penis had entered her mouth. Id. at 49-50. She testified that

after she asked him to leave, Wilton got out of her car and apologized. Id. at

49. The prosecutor asked the victim if she felt that at any time she had given

consent or indicated that she wanted to engage in the behavior, and she

responded that Wilton’s actions did not allow her to have a choice. When asked

what she meant, she said, “Because he grabbed my hand. He grabbed my

body. He grabbed my head and forced it onto him.” Id. at 65.

      The victim testified that she sent a text message to a former paramour

later that night, telling him that she had been out to an “impromptu” dinner

with a friend and had been assaulted. Trial Ct. Op. at 8 (citing N.T. at 63, 86).

The victim testified that she did not tell her former paramour the truth about

the incident because she did not want him to know she had been on a date.

N.T. at 63.

      The Commonwealth asked the victim to confirm whether she had been

charged with welfare fraud in 2014. Id. at 33. After the victim responded in

the affirmative, the Commonwealth asked, “What was your family situation

like at that point in time?” Id. at 34. Wilton objected. The court overruled the

objection, stating “I think that’s proper, but beyond that I think we’ll stick with

a tight line, okay.” Id. The victim then testified, “At that time my husband

had been convicted of molesting our daughter. I was also recuperating from

a serious back injury at work, and I was also putting my daughter into a

boarding school.” Id. The Commonwealth asked if she had received extra

                                       -3-
J-S28026-22



welfare benefits, and the victim agreed. Id. at 35. The Commonwealth also

asked whether the victim “[paid] that all back,” to which the victim responded,

“In full.” Id. The Commonwealth then reiterated that the victim has “a

conviction for the fraud that was committed.” Id.

      On cross-examination, defense counsel asked whether the victim had

pleaded guilty to two counts of fraudulently obtaining food stamps or

assistance, to which she agreed. Id. at 131. Defense counsel then attempted

to introduce a document showing that the victim’s husband had been

convicted a year before the victim had pleaded guilty to fraud, and the

Commonwealth objected. Id. at 132-33. The court noted the Commonwealth

had “opened [the] door” to the background of the victim’s crimen falsi

conviction, and the Commonwealth ultimately stipulated to the date of the

victim’s husband’s conviction. Id. 133, 135, 193-96.

      A friend of the victim testified that the victim called her and told her

about the incident shortly after it happened. The victim told her that Wilton

had tried to put her hand on his penis and had grabbed her breasts

aggressively, but the victim’s friend could not recall whether the victim had

said Wilton had also pulled her head into his lap. Trial Ct. Op. at 5 (citing N.T.

at 90, 93-94).

      The victim went to the police station approximately two hours after the

incident and gave a written and an oral statement, which were published to

the jury. Id. at 6; N.T. at 103-05, 112. An officer testified that the victim’s




                                      -4-
J-S28026-22



left breast had appeared bruised, and there was redness and petechia from

trauma or pressure. Id.; see also N.T. at 179-80.

      Before the Commonwealth introduced the surveillance video from the

restaurant, the Commonwealth raised that defense counsel had indicated he

would be seeking a jury instruction based on the Commonwealth’s failure to

produce the entire video. N.T. at 203. The court said it would reserve its ruling

on whether it would give the instruction. Id. at 205.

      A detective testified that he spoke to the victim a week after the

incident, at which time she disclosed that she had shown Wilton photographs

of her breasts, which she had not included in her previous statements to the

police. Id. at 6-7; see also N.T. at 83, 238-39, 246. Two days after his

conversation with the victim, the detective went to the restaurant to retrieve

the video surveillance footage from the night of the incident. The detective

recorded, and showed the jury, portions of the video showing Wilton and the

victim arriving, when they each went to the restroom, when they were kissing,

and when they left. Id. at 7-8 (citing N.T. at 233-36).

      The detective testified that he had been unable to make a copy of the

video, so he watched the footage, on fast-forward, and recorded the portions

of the video that he thought were important using another camera. Trial Ct.

Op. at 7; N.T. at 231-33. He also stated that while an unrecorded portion of

the video showed the victim looking at her phone, he had not been able to

see what was on the victim’s phone screen. Id. at 8; N.T. at 236, 246, 250.




                                      -5-
J-S28026-22



      Wilton’s version of the event differed from the victim’s. He testified that

while he and the victim were in the restaurant, the conversation became

sexual in nature, and the victim voluntarily showed him photographs of

herself, including one of her shaved vulva, and that she also had photographs

of erect penises in a locked application on her phone. Trial Ct. Op. at 8-9

(citing N.T. at 300-01). He testified that the victim told him she was into “BDS

& M,” and showed him a picture of her breast tied in a red climbing rope. Id.

at 9; N.T. 302-03. Wilton stated he asked the victim “if she gave oral

intercourse, and she responded that she did and volunteered that she

swallowed.” Trial Ct. Op. at 9 (citing N.T. at 303). Wilton put his hands on the

bar and asked the victim “if you’re serious[,] press your breast against my

hands,” and according to Wilton, the victim did so. N.T. at 304.

      According to Wilton, when they were in the victim’s car, they kissed and

the victim initiated fellatio. Trial Ct. Op. at 9 (citing N.T. at 308-09). When

Wilton shifted his position and “lifted up a little bit,” the victim’s “personality

changed drastically” and she mentioned that her daughter had been raped.

N.T. at 311-12. Wilton testified that the victim then asked him to leave, and

he did. Wilton later texted the victim that he had returned home safely, and

“sorry for the bummer ending.” Id. at 313.

      At a side-bar conference, Wilton requested the court remove the victim

from the courtroom because she was crying:

      [Defense counsel]: It’s just that during her cross of my client I
      can hear the victim in the background sobbing. I know it’s
      emotional for her, but I also look to the juror members who look

                                       -6-
J-S28026-22


      back at her at the same time as she was cross-examining him.
      I’m wondering if it would be okay if she would step outside. I just
      – I don’t want my client’s testimony to be drowned out by sobs of
      the victim.

Id. at 343. The court denied the request, because it did not find the victim to

be disruptive to the proceeding:

      First of all, it’s a public courtroom. I don’t think I have the
      authority to make her step out unless she was actually disruptive.
      Now, whether the jury sees her sobbing, that may help or hurt
      her case, I don’t know. I mean, it’s all how the jury views this.

      I’ve notice[d] that she was sobbing and I certainly can’t hear it
      here, but I don’t think I have the authority at this point to ask her
      to step out. . . .

      If it continues or if I’m alerted, if it starts becoming audible to me
      then maybe I will take a step at that point if you have any concern.
      ...

      But I just, -- I’m not inclined to send someone back to talk to her
      after coming to sidebar because that simply accentuates whatever
      you are asking . . . to emphasize. I’ll make a note of it, but I don’t
      think I can do anything about it at this point. . .

      I’ll say this. That I noticed her sobbing, but I didn’t hear her
      sobbing and I didn’t see it interfering with what’s going on at this
      point. Now, if that changes . . . I’ll be more alert to it going
      forward, but I don’t think there’s anything I can do at this
      juncture. . . .

      It might have been in your head too, but I’ll watch more closely.

Id. at 343-45.

      On cross-examination, the Commonwealth asked Wilton why he had not

asked the Commonwealth to produce the alleged photograph of the victim’s

vulva during discovery, when he had requested the photographs of the

victim’s breasts. N.T. 324-25. The prosecutor stated, “This picture of a shaved



                                      -7-
J-S28026-22



genital, I mean, this is the first time we’re ever hearing about this picture.”

Id. at 325. Wilton objected. Id. The court sustained the objection, stating that

“you’re coming awful close to stepping over the right to silence[.]” Id. at 333.

      Prior to the close of evidence, when discussing the proposed jury

instructions, defense counsel abandoned his request for a jury instruction

related to the missing portions of the surveillance video. Counsel stated, “Just

so we’re clear, I don’t think there’s an issue with regard to my request for the

missing evidence instruction. I don’t think I get that, I understand, and that’s

something that . . . I kind of hoped for it.” Id. at 333-34. The court responded

it “[did not] think there’s an adverse inference . . . to be drawn from not

having 20/20 hindsight in advance.” Id. at 334. Defense counsel stated, “No,

I agree. . . . And I don’t – I know this detective and I would never have thought

he would do something deliberate like that. . . . So the instructions, we are

not going to proceed with the adverse inference.” Id. at 334.

      Following closing arguments, the jury charge, and deliberations, the jury

convicted Wilton of the above charges. The court sentenced him to an

aggregate of two and one-half to five years’ incarceration and five years’

consecutive probation. Wilton filed a timely post-sentence motion, which the

court denied. Wilton appealed.

      Wilton raises the following issues:

      A. Whether the trial court erred in accepting the jury verdict where
      the evidence presented at trial was insufficient to prove [Wilton]
      acted without consent or by force?



                                      -8-
J-S28026-22


      B. Whether the trial court abused its discretion in accepting the
      jury verdict, contrary to the weight of the evidence, which
      established a consensual sexual encounter?

      C. Whether the trial court abused its discretion in allowing the
      Commonwealth to introduce a factual basis for Complainant’s prior
      crimen falsi conviction?

      D. Whether the trial court erred and abused its discretion in failing
      to give a missing evidence jury instruction?

      E. Whether the trial court erred in allowing Complainant to audibly
      and visibly sob during [Wilton’s] testimony?

      F. Whether the trial court erred in failing to give a curative
      instruction where the Commonwealth asked a line of questions
      shifting the burden of proof to [Wilton]?

Wilton’s Br. at 5-6 (suggested answers omitted).

                       I. Sufficiency of the Evidence

      Wilton argues the evidence was insufficient to establish that the

encounter was forceful or nonconsensual, and therefore insufficient to prove

sexual assault, indecent assault by forcible compulsion, or indecent assault

without consent. He claims that although the victim testified that he put her

hand on his penis, the victim never testified that he “held her hand, refused

to let her move his hand, or used any type of force to move her hand.” Wilton’s

Br. at 20. He argues that although the victim testified that he “grabbed” her

breasts, she testified that he stopped when she told him to. Id. at 21. He

contends that although the victim testified that he pulled her head onto his

penis, she also testified that she then sat back up, and did not state that

Wilton “hurt her, grabbed her with force or held her head down.” Id. at 19.

Wilton further argues that the victim testified that she responded to his


                                      -9-
J-S28026-22



advances by saying “it was not the time or place,” rather than “no,” or “stop,”

except for when he grabbed her breasts, which he then stopped doing. Id. He

also left the vehicle as soon as the victim asked him to. Id. Wilton argues the

victim “never honked the horn, screamed, or exited the vehicle.” Id. at 25.

       Finally, Wilton argues the Commonwealth failed to present sufficient

evidence to prove indecent exposure because the victim admitted that she

had shown him pictures of her naked breasts. Id. at 22. He therefore contends

his showing his penis to the victim in her car was not likely to offend, affront,

or alarm her. Id. at 22-23.3

       “When reviewing a challenge to the sufficiency of the evidence, we must

determine whether the evidence admitted at trial, and all reasonable

inferences drawn therefrom, when viewed in a light most favorable to the

Commonwealth as verdict winner, support the conviction beyond a reasonable

doubt.” Commonwealth v. Clemens, 242 A.3d 659, 664–65 (Pa.Super.

2020) (internal quotation marks and citation omitted). “Where there is

sufficient evidence to enable the trier of fact to find every element of the crime

has been established beyond a reasonable doubt, the sufficiency of the

evidence claim must fail.” Id. at 665 (citation omitted). The sufficiency of the

evidence is a question of law. Commonwealth v. Widmer, 744 A.2d 745,

____________________________________________


3 Wilton also points to his testimony that the victim showed him nude photos,
spoke to him explicitly about sex, and that the two were consensually kissing
in the car and Victim voluntarily began oral sex. Wilton’s Br. at 21-22. This
goes to the weight, and not the sufficiency, of the evidence. See
Commonwealth v. Lopez, 57 A.3d 74, 80 (Pa.Super. 2012).

                                          - 10 -
J-S28026-22



751 (Pa. 2000). Our standard of review is de novo, and our scope of review is

plenary. See Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa.Super. 2018).

        To prove sexual assault and indecent assault without consent, the

Commonwealth must establish that the defendant had certain contact with the

victim without the victim’s consent. See 18 Pa.C.S.A. §§ 3124.1, 3126(a)(1).4

To prove indecent assault by forcible compulsion, the Commonwealth must

prove the defendant committed specified conduct “by forcible compulsion.” 18



____________________________________________


4   The relevant statutory provisions are as follows:

        § 3124.1. Sexual Assault

        Except as provided in section 3121 (relating to rape) or 3123
        (relating to involuntary deviate sexual intercourse), a person
        commits a felony of the second degree when that person engages
        in sexual intercourse or deviate sexual intercourse with a
        complainant without the complainant’s consent.

18 Pa.C.S.A. § 3124.1. “Sexual intercourse” is defined as, “In addition to its
ordinary meaning, includes intercourse per os or per anus, with some
penetration however slight; emission is not required.” 18 Pa.C.S.A. § 3101.

        § 3126. Indecent Assault

        (a) Offense defined.--A person is guilty of indecent assault if
        the person has indecent contact with the complainant, causes the
        complainant to have indecent contact with the person or
        intentionally causes the complainant to come into contact with
        seminal fluid, urine or feces for the purpose of arousing sexual
        desire in the person or the complainant and:

           (1) the person does so without the complainant’s consent[.]

18 Pa.C.S.A. § 3126(a)(1). “Indecent contact” is defined as, “Any touching of
the sexual or other intimate parts of the person for the purpose of arousing
or gratifying sexual desire, in any person.” 18 Pa.C.S.A. § 3101.

                                          - 11 -
J-S28026-22



Pa.C.S.A. § 3126(a)(2).5 “Forcible compulsion” is “[c]ompulsion by use of

physical, intellectual, moral, emotional or psychological force, either express

or implied.” 18 Pa.C.S.A. § 3101.

        Here, according to the victim’s testimony, once Wilton exposed his penis

to her and asked if she wanted to touch it, she responded that “it was not the

time or place.” N.T. at 48. In spite of her answer, she said Wilton “grabbed”

her hand and physically placed it on his penis. She also said that he grabbed

her head and forced it down onto his penis. This testimony satisfied the

forcible compulsion element of indecent assault. See 18 Pa.C.S.A. §

3126(a)(2).

        The evidence was likewise sufficient to prove lack of consent. After

Wilton put her hand on his penis, the victim pulled her hand back and repeated

that “it was not the time or the place.” N.T. at 48. Wilton proceeded to grope

her chest until sometime after she told him to stop. See N.T at 48 (“I said it

was not the time or the place, but he continued”). This was enough to establish

____________________________________________


5   That statute states:

        § 3126. Indecent Assault

        (a) Offense defined.--A person is guilty of indecent assault if
        the person has indecent contact with the complainant, causes the
        complainant to have indecent contact with the person or
        intentionally causes the complainant to come into contact with
        seminal fluid, urine or feces for the purpose of arousing sexual
        desire in the person or the complainant and: . . .

           (2) the person does so by forcible compulsion[.]

18 Pa.C.S.A. § 3126(a)(2).

                                          - 12 -
J-S28026-22



that Wilton touched the victim’s breasts without her consent, thereby

committing indecent assault without consent. See 18 Pa.C.S.A. § 3126(a)(1).

      Despite the victim’s refusal to touch Wilton’s penis or allow him to touch

her breasts, Wilton then pulled the victim’s head so far down into his lap that

his erect penis entered her mouth. Id. at 48-50, 77. The evidence was

sufficient to establish that Wilton did not have the victim’s consent to have

oral intercourse, thereby committing sexual assault. See 18 Pa.C.S.A. §

3124.1.

      We easily reject Wilton’s argument that these statutes require evidence

that the defendant “held down,” “refused to let go,” or used enough force to

hurt the victim. “Forcible compulsion” occurs when the defendant uses any

level of force, express or implied. Nor do the statutes require evidence that

the victim screamed or retreated in order to prove lack of consent. We further

find no merit to Wilton’s argument that the victim’s warning to him that “it

was not the time or place,” as opposed to saying, “no” or “stop,” equated to

an expression of consent. Her statement made it plain that she did not want

to engage in sexual activity there and then. Moreover, a mistake of fact about

the victim’s consent is not a defense to a sexual offense. Commonwealth v.

Farmer, 758 A.2d 173, 178 (Pa.Super. 2000).

      Finally, the evidence supports Wilton’s conviction for indecent exposure.

That charge required the Commonwealth to prove that Wilton “expose[d] his

. . . genitals in any public place or in any place where there are present other

persons under circumstances in which he . . . [knew] or should [have known]

                                     - 13 -
J-S28026-22



that this conduct [was] likely to offend, affront or alarm.” 18 Pa.C.S.A. §

3127(a).

      The victim testified that she had met Wilton for the first time earlier that

evening, had kissed him, and had declined his invitation to go to a hotel. Later,

when she and Wilton were speaking in her car, Wilton exposed his penis to

her. It was for the jury to determine whether, under the circumstances, Wilton

should have known that exposing his penis was likely to offend, affront, or

alarm the victim. The evidence here does not fail as a matter of law.

                         II. Weight of the Evidence

      Wilton argues that the verdicts are against the weight of the evidence.

He points to the victim’s testimony that she had shown him naked pictures of

her breasts and that the two had consensually kissed, and his own testimony

that the victim had shown him pictures of her genitalia and erect penises and

discussed her willingness to engage in oral sex. Wilton also questions whether

a person must “expressly ask permission before he can make a move,” and

argues that “after an evening filled with sexual innuendos,” it is more

reasonable to conclude that continued sexual activity is permissible until one

party says, “no,” which the victim did not do. Wilton’s Br. at 28-29.

      It is the purview of the jury as fact-finder to weigh the evidence and

determine the credibility of the witnesses. Clemens, 242 A.3d at 667. A trial

court may therefore grant a new trial based on the weight of the evidence

“only if the verdict is so contrary to the evidence as so shock one’s sense of

justice.” Id. (quotation marks and citation omitted). In turn, we review the

                                     - 14 -
J-S28026-22



trial court’s ruling for whether “it is apparent there was an abuse of discretion.”

Widmer, 744 A.2d at 753. “Because the trial judge has had the opportunity

to hear and see the evidence presented, an appellate court will give the

gravest consideration” to the court’s ruling on a weight claim. Id.

      Here, the court found the jury credited the victim’s testimony and the

resulting guilty verdicts were not so contrary to the evidence as to shock one’s

sense of justice. See Trial Ct. Op. at 14. We discern no abuse of discretion.

      The statutory language does not require the Commonwealth to prove a

defendant did not explicitly request permission for any given sexual contact,

only that the victim did not consent to the sexual contact. The jury credited

the victim’s testimony that she did not consent to making physical contact

with Wilton when they were conversing in her vehicle, but that Wilton made

such contact anyway. The victim even outwardly manifested her lack of

consent by repeatedly telling Wilton it was “not the time or place” and “stop,”

and by removing her hand from Wilton’s penis. The only evidence Wilton

presented to the contrary was his own, self-serving testimony. The court

therefore acted within its discretion in denying Wilton’s claim that the verdicts

were against the weight of the evidence presented at trial.

                         III. Crimen Falsi Evidence

      Wilton argues that while crimen falsi convictions are admissible to

impeach a witness’s testimony, the facts underlying the convictions are

inadmissible.   He   argues   that   after   the   Commonwealth      preemptively

introduced evidence of the victim’s conviction for Welfare Fraud, a crimen falsi

                                      - 15 -
J-S28026-22



crime, the prosecutor impermissibly asked the victim what her “family

situation [was] like at that point in time?” Wilton’s Br. at 31 (quoting N.T. at

62). He contends the court abused its discretion in overruling his objection to

this question. Wilton further argues the prosecutor brought up the victim’s

response during closing argument. Id. at 31-32.

      Pursuant to Rule 609 of the Pennsylvania Rules of Evidence, a witness

may be impeached with evidence that she has been convicted of a crime

involving dishonesty or a false statement, i.e., a crimen falsi crime, if the

conviction or release from confinement occurred within the last ten years. See

Pa.R.E. 609(a)-(b). The witness may be impeached using only “the name,

time, and place of the crime and the punishment received.” Commonwealth

v. Creary, 201 A.3d 749, 754 (Pa.Super. 2018) (quoting Commonwealth v.

Oglesby, 418 A.2d 561, 564 (Pa.Super. 1980)). “We have applied this

limitation . . . to minimize the potential prejudice and distraction of issues

already inherent in the mention of prior offenses.” Id. (internal quotation

marks and citations omitted).

      In Creary, we were tasked to decide whether the facts of the crime

could be used to rehabilitate the witness. Id. In that case, the trial court had

allowed an impeached witness, on redirect examination, to explain his

conviction for theft of services had “resulted from his use of his transpass to

get both him and another individual onto a bus.” Id.

      We concluded that whether “a party may rehabilitate a witness with the

facts underlying a crimen falsi conviction that was used to impeach the

                                     - 16 -
J-S28026-22



witness” is left to the discretion of the trial court. Id. at 756. We noted that

the Rules of Evidence already provide that a trial court must not admit

evidence when its probative value “is outweighed by a danger of ‘unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence,’” and that caselaw has

established that a trial judge must ensure technically relevant evidence does

not “[distract] the attention of the jury from the primary to collateral issues.”

Id. (quoting Pa.R.E. 403 and Geesey v. Albee Pa. Homes, Inc., 235 A.2d

176, 180 (Pa.Super. 1967)).

       Here, the trial court allowed the victim to explain that when she was

convicted for welfare fraud, her “husband had been convicted of molesting

[her] daughter. [She] was also recuperating from a serious back injury at

work, and [she] was also putting [her] daughter into a boarding school.” N.T.

at 34. The court further allowed the victim to tell the jury she had paid full

restitution for her offenses. Id. at 35.6

       The trial court did not abuse its discretion in allowing this testimony. It

was limited to a few simple lines, was relevant to the issue of the victim’s

credibility, and was not so distracting as to risk diverting the jury’s attention

from the operative facts of the case. Furthermore, once the Commonwealth

“opened the door” to this issue, the court permitted Wilton to cross-examine
____________________________________________


6 Although the Commonwealth asked the victim these questions on direct
examination, rather than on re-direct examination following impeachment,
Wilton did not object to, and does not argue regarding, the order in which the
evidence on this point was presented.

                                          - 17 -
J-S28026-22



the victim, and argue to the jury, regarding the fact that the victim was

convicted for welfare fraud “well after” her husband had been convicted of

molesting her daughter. See N.T., 8/30/21-9/2/21 (Voir Dire, Opening

Statements, & Closing Arguments), at 72. In addition, Wilton waived his

objection to the prosecutor’s closing argument by failing to object at that time.

We conclude no relief is due.

                     IV. Missing Evidence Instruction

      Wilton argues the court abused its discretion in denying his request to

instruct the jury that when the Commonwealth fails to present material

evidence that was available only to it, and does not satisfactorily explain its

failure to produce the evidence, the jury may infer that the missing evidence

would have been unfavorable to the Commonwealth. Wilton’s Br. at 35-36

(citing Pa. SSJI (Crim), § 3.21B). Wilton argues that the missing video footage

of him and the victim at the bar would have corroborated his testimony that

she leaned her breast against his hand in response to his question about oral

sex, and that they had looked at sexual photographs on the victim’s phone.

Id. at 37. Although Wilton acknowledges that defense counsel “appeared to

have walked back his request” when the trial court determined the request for

the instruction was “invalid,” he argues it was nevertheless court’s duty to

consider in the first instance whether the charge was warranted. Id. at 36.

      An objection to the jury charge must be properly preserved. See

Pa.R.Crim.P. 647(C) (“No portions of the charge nor omissions from the

charge may be assigned as error, unless specific objections are made thereto

                                     - 18 -
J-S28026-22



before the jury retires to deliberate”). Duly raising the issue before the trial

court both alerts the court to the party’s position and allows the court to

remediate any potential error. Commonwealth v. Pressley, 887 A.2d 220,

224 (Pa. 2005). Therefore, where the court denies a party’s proposed jury

instructions, and the party fails to object or take exception to the charge

actually given, after the court charges the jury, the issue is waived.

Commonwealth v. Hitcho, 123 A.3d 731, 756 (Pa. 2015); see also

Commonwealth v. Gwynn, 723 A.2d 143, 152 (Pa. 1998) (“A defendant’s

failure to challenge the jury charge before the jury retires to deliberate

prevents appellate review).

      Here, defense counsel proposed the court give a jury instruction relating

to the missing surveillance video. However, he later acknowledged, “I don’t

think I get that,” and stated that “we are not going to proceed” with pursuing

the instruction. N.T. (Trial) at 333-34. Furthermore, Wilton did not make any

objections related to the charge the court gave prior to the jury’s

deliberations. Thus, the issue is waived. Hitcho, 123 A.3d at 756.

                        V. Crying in the Courtroom

      Wilton argues the court abused its discretion in denying his request to

have the victim removed from the courtroom during his testimony. He argues

she was audibly sobbing to such an extent that his counsel was distracted by

the noise. He maintains jurors were also watching the victim. Wilton argues

the failure to remove the victim denied him a fair trial. He contrasts this

situation with the facts of Commonwealth v. Duffey, 548 A.2d 1178 (Pa.

                                     - 19 -
J-S28026-22



1988), in which the mother of a victim screamed and wept during testimony,

and the court then questioned the jurors and instructed them on the

outbursts. He also points us to Commonwealth v. Marshall, 568 A.2d 590

(Pa. 1989), in which the court gave a curative instruction following the victim’s

emotional outburst.

      “The trial court has discretion to determine whether a party was

prejudiced by a spectator’s conduct.” Commonwealth v. Sanchez, 36 A.3d

24, 47 (Pa. 2011). A spectator should be removed when “the unavoidable

effect of the incident is to deny the defendant a fair trial.” Id.

      Here, the trial court found that the victim’s conduct was neither

disruptive nor prejudicial. Trial Ct. Op. at 20. According to the court’s remarks

on the record, it could not hear the victim crying and “didn’t see it interfering

with what’s going on at this point.” N.T. at 344. The court opted not to remove

the victim so as not to draw further attention to her. Id.

      The court was well-placed to gauge the level of disturbance, and we

defer to its discretion in determining the victim’s crying did not deprive Wilton

of a fair trial. We further find Wilton’s reliance on Duffey and Marshall

misplaced, as those cases were decided with consideration of the curative

instruction the court gave to the jury, and here, Wilton requested no such

instruction, thereby waiving the issue. See Sanchez, 36 A.3d at 48 n.8

(finding appellant waived issue of whether court erred in refusing to read point

of charge to jury regarding emotional outburst by family members).




                                      - 20 -
J-S28026-22



                          VI. The Burden of Proof

      Wilton argues the court abused its discretion in overruling his objection

to the prosecutor’s asking him why he had not requested the alleged

photograph of the victim’s genitals when reviewing the discovery. Wilton

argues that, as the defendant, he was not required to present any evidence

to prove his innocence, and the Commonwealth’s question both impermissibly

shifted the burden of proof onto him and violated his constitutional right to

remain silent. He further argues the court’s error was not harmless. Wilton

acknowledges that defense counsel failed to request a curative instruction or

a mistrial, but argues that the court has the power to declare a mistrial where

necessary and has an obligation to ensure a fair trial.

      In his Concise Statement of Matters Complained of on Appeal, Wilton

presented the issue as the trial court’s failure to give a curative instruction.

The trial court found this issue waived by Wilton’s failure to request such an

instruction.

      We agree that the issue is waived. An objection to a prosecutor’s alleged

misconduct does not preserve an issue where the defendant fails to request a

remedy, such as a mistrial or curative instruction. Commonwealth v.

Sandusky, 77 A.3d 663, 670 (Pa.Super. 2013). Moreover, Wilton’s Concise

Statement of Matters Complained of on Appeal focused only on the court’s

failure to give a curative instruction—which he did not request—and not the

court’s ruling on the underlying objection. See Pa.R.A.P. 1925(b)(4)(vii) (any

issue not included in the Statement of Matters is waived).

                                     - 21 -
J-S28026-22



     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2022




                                 - 22 -